384 U.S. 33 (1966)
POPE
v.
DAGGETT ET AL.
No. 837, Misc.
Supreme Court of United States.
Decided April 18, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT.
Petitioner pro se.
Solicitor General Marshall, Assistant Attorney General Doar and David L. Norman for respondents.
PER CURIAM.
Upon consideration of the representations of the Solicitor General that the relief petitioner seeks is presently available due to changes in the applicable prison regulations and upon an examination of all of the papers submitted, the motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States District Court for the District of Kansas with instructions to dismiss as moot.